DIANE KROCK, Appellant,
v.
ROBIN KAHAN and STEVE ROZINSKY, Personal Representatives of the Ancillary Estate of IRWIN ROZINSKY, Deceased, and STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellees.
No. 4D06-4846.
District Court of Appeal of Florida, Fourth District.
April 2, 2008.
Jeffrey W. Hensley, Palm Harbor, for appellant.
Nancy W. Gregoire of Bunnell, Woulfe, Kirschbaum, Keller, McIntyre, Gregoire & Klein, P.A., Fort Lauderdale, and Patrick Shawn Spellacy of Law Offices of Kirwan & Spellacy, P.A., Fort Lauderdale, for appellee State Farm Mutual Automobile Insurance Company.
Betsy E. Gallagher and Amy L. Miles of Kubicki Draper, Tampa, for appellees Robin Kahan and Steve Rozinsky.
PER CURIAM.
Affirmed.
POLEN, GROSS and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing